Citation Nr: 0704742	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-11 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for residuals of a right 
ankle fracture.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable disability rating for 
hearing loss of the right ear.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to July 
1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of February and June 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In relevant part, the RO denied 
service connection for residuals of a right ankle fracture 
and tinnitus, as well as an increased (compensable) 
disability rating for hearing loss of the right ear.  The 
veteran timely perfected an appeal of these determinations to 
the Board.  

The issue of entitlement to a compensable disability rating 
for hearing loss of the right ear is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran currently does not have any residuals of a 
right ankle fracture.

3.  The veteran's tinnitus had its onset during active 
service.


CONCLUSIONS OF LAW

1.  Residuals of a right ankle fracture were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a November 2003 letter, prior to the 
decisions on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate claims for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post-service medical 
records and examination reports.  In addition, a December 
2003 statement from the veteran reflects that he receives all 
of his medical care at the St. Louis VA Medical Center 
(VAMC).  The Board notes that records from the above VAMC are 
of record.  Thus, the Board observes that there are no 
outstanding private medical records relevant to this appeal.  
In another December 2003 correspondence, the veteran 
indicated that he did not have any additional evidence to 
submit in support of his claims.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claim for service connection 
for residuals of a right ankle fracture, any question as to 
an appropriate effective date or disability rating to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2006).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, VA medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Residuals of a Right Ankle Fracture

The veteran contends, in essence, that he fractured his right 
ankle in service and was casted on three separate occasions.  
Review of his service medical records reveals a history of a 
fracture of the right ankle at age 6.  Other than a single 
mention of a history of intermittent swelling of the ankles 
that was not currently disabling on a report of medical 
history in March 1982, there were no complaints, treatment, 
or findings of any right ankle condition or injury during 
service.

Additionally, the Board observes that the record fails to 
show the veteran currently has any residuals of a right ankle 
fracture.  In this regard, the Board notes that a March 1992 
VA examination report, completed within a year after 
separation from service, reflects no complaints or diagnosis 
of any residuals of a right ankle fracture.  Similarly, 
current VA treatment notes reflect no treatment for or 
diagnosis of a right ankle disorder.  Furthermore, the 
veteran has not otherwise submitted any competent medical 
evidence of presently existing residuals of a right ankle 
fracture.  

Given the above, the Board finds that the veteran currently 
does not have any residuals of a right ankle fracture.  In 
this regard, the Board observes that, in the absence of proof 
of a present disability, there can be no valid claim for 
service connection.  See 38 U.S.C.A. § 1110; Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

The Board notes the veteran's contentions that he fractured 
his right ankle in service and was casted on three separate 
occasions.  However, the Board observes that the veteran's 
service medical records show that he injured his left ankle 
three times; they fail to show any treatment or diagnosis 
regarding his right ankle.  

The Board acknowledges the veteran's contention that he has 
residuals of a right ankle fracture that are related to 
service.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




Tinnitus

The veteran contends, in essence, that he currently has 
tinnitus due to noise exposure during service.  Specifically, 
the veteran notes that he served as a gunner's mate and 
points to the firing of a twin 50 caliber machine gun as the 
cause of the tinnitus.  

At the outset, the Board observes that the veteran was 
exposed to acoustic trauma in service and has been granted 
service connection for hearing loss of the right ear.  The 
Board also observes that he has reported experiencing 
tinnitus.  The veteran is competent to report that on which 
he has personal knowledge and what comes to him through his 
senses, specifically, that he has ringing in his ears.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, this 
claim turns on whether the tinnitus is related to or had its 
onset during the veteran's period of active service.

After review, the Board notes a March 1992 VA examination 
report, which reflects a history of tinnitus for the past 
three years.  Based on the examination date, the Board 
observes that the veteran's reported history dates the onset 
of his tinnitus to sometime during the last two to three 
years of his period of active service ending in July 1991.  
See id.  In the absence of any contradictory medical opinion, 
and after resolving all doubt in favor of the veteran, the 
Board finds that the veteran's tinnitus had its onset during 
active service.  Thus, service connection for tinnitus is 
warranted.  


ORDER

Service connection for residuals of a right ankle fracture is 
denied.

Service connection for tinnitus is granted.




REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's increased rating 
claim.

A January 2004 VA audiology examination report reflects that 
several attempts were made to obtain audiological 
information, but that the results were inconsistent and 
unreliable.  Likewise, a May 2004 VA audiology examination 
report also reflects that results were inconsistent.  Neither 
report provides any results.

On his substantive appeal, the veteran stated that he 
"simply could not understand the instructions" being given.  
The Board questions such a statement in light of the numerous 
times the veteran underwent audiological tests in service, 
and the fact that several attempts, including repeating the 
instructions, were made at the time of the VA examinations.  
Nevertheless, the Board will remand for one more attempt to 
obtain audiological results.  The veteran is advised that 
failure to cooperate fully with the examination may result in 
an adverse decision as no current audiological findings exist 
upon which an increased rating can be awarded.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Relevant ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Lastly, the Board observes that further development is 
required under the VCAA.  As noted in the above decision, the 
requirements of the VCAA apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman, 19 Vet. 
App. 473.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, corrective notice can be 
provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish a disability rating and 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  The RO should obtain any ongoing 
medical records pertinent to the veteran's 
hearing loss from the St. Louis VAMC, 
dated since January 2004.  

3.  The RO should then schedule the 
veteran for a VA audiology examination to 
determine the current severity of his 
hearing loss of the right ear.  The 
veteran's claims file and a copy of this 
REMAND should be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed and all findings 
should be reported in detail.  In 
particular, the examiner is asked to 
provide the puretone thresholds and speech 
recognition ability.  If the results are 
unreliable, it should be so noted, and the 
examiner is asked to provide an estimate 
of the veteran's puretone thresholds and 
speech recognition ability, if possible.

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


